Rombauer, P. J.,
delivered the opinion of the court.
This is a bill in equity seeking to restrain the defendant bank, a judgment creditor of Wm. M. Parks, from causing its judgment and execution to be enforced against certain lands formerly the property of said Parks and now the property of the plaintiffs.
The plaintiffs state in their petition that in March, 1885, Wm. M. Parks sold to them for a valuable consideration his interest in certain lands inherited from his father,- and at that time executed and delivered to them memoranda of the sale, but made no formal conveyances of the land until January, 1887; that the defendant bank, in September, 1886, recovered a judgment against Parks and caused an execution to be issued thereon which the defendant sheriff under its direction levied upon Parks’ interest in said lands, although he had no interest therein, threatening to sell the same and thereby subject plaintiffs to a multiplicity of suits. The plaintiffs pray that the bank be restrained from selling the lands under said execution or any execution which might thereafter be issued on such judgment.
The defendants appeared and took issue by answer. They admit that the lands levied on are the lands described in plaintiffs’ petition, and were inherited by Wm. M. Parks from his father. They claim that the lien of the bank’s judgment attached to said lands prior to the acquisition by plaintiffs of any legal interest therein, and aver that at and before the rendition of said judgment Wm. M, Parks was the legal owner thereof, and if the plaintiffs had any equitable rights or claims against it such claim was unknown to the officers of the bank prior to the filing of the petition herein. The .answer states that the sale averred in the petition from *15Parks to plaintiffs was a mere pretense, that the memoranda were executed after the judgment was rendered, and that no money or other valuable consideration was ever paid to Parks by the plaintiffs for said lands. The answer sets up some facts by way of estoppel which it is unnecessary to notice, since they were denied by reply, and no evidence was offered in their support.
The court granted a restraining order upon the filing of the petition and upon the final hearing made the injunction perpetual as prayed for, awarding against plaintiffs all the costs which were caused by the levy of the execution and the advertisement of the lands for sale. Prom this decree the defendants appeal, and assign for error that there is no equity in the bill and that the evidence does not support the decree.
It has been decided at an early day in this state “ that under our system of laws and the practice in reference to execution sales it would be unwise and create great confusion in the administration of justice to permit sales under execution to be enjoined on the ground that they will pass no title, and might cast a cloud on the title of the true owner.” Drake v. Jones, 27 Mo. 483. The ground upon which the decision was put was that a proceeding by injunction ought not to be substituted for an action of ejectment, when in fact no real controversy might arise after the sale. This ruling was followed in Kuhn v. McNeil, 47 Mo. 389, and was approvingly cited in McPike v. Pen, 51 Mo. 63. It was extended even to sales under deeds of trust where the title was matter of record, on the ground that the plaintiff has a complete and adequate remedy at law against any claim that might be asserted by the purchaser in the courts by virtue of any title he may acquire at such sale and which he must take with notice of plaintiff ’ s record title.
On the other hand it has been held that the sheriff will be enjoined from the sale of land for nonpayment of taxes although the assessment be illegal, when a cloud will thereby be thrown upon the title. Lockwood v. St. *16Louis, 24 Mo. 20; Fowler v. St. Joseph, 37 Mo. 228; Leslie v. St. Louis, 47 Mo. 474; McPike v. Pen, 51 Mo. 63. And the same rale was applied to sales under deeds of trust in Vogel v. Montgomery, 54 Mo. 577, and Matthews v. Skinker, 62 Mo. 329.
It is difficult to reconcile the cases in this state on the question under what circumstances a sale will be restrained in equity on the ground that it will cast a cloud upon the plaintiff’s title, but it may be conceded that where the plaintiff has a full and adequate remedy at law in defending against an action of ejectment, the courts will not enjoin a sale under execution on the ground that the defendant in the execution has no title in the land vendible on execution. The cases of Drake v. Jones, and Kuhn v. McNiel, supra, go no further than this; and we may concede that, under these decisions, if the mere effect of a sale in this cause would have been to cast a cloud upon the legal title of plaintiffs, their bill should have been dismissed for want of equity.
But the case of plaintiffs is different. At the date of the recovery of this judgment the legal title to the land was in the execution debtor, and the lien of that judgment at once attached to such title. If the legal title, at that date, had passed out of the debtor his grantees, even though their deed were unrecorded, could, by recording their deed prior to the execution sale, have acquired a valid legal title against the purchaser at the execution sale. Davis v. Owenby, 14 Mo. 170; Valentine v. Havener, 20 Mo. 133; Potter v. McDowell, 43 Mo. 93; Reed v. Owonby, 44 Mo. 204; Black v. Long, 60 Mo. 181. But such would not be the effect of an acquisition of the legal title by them subsequent to the recovery of the judgment.
While under our practice a defendant in ejectment may defend upon the strength of an equitable title (Valle v. Fleming, 29 Mo. 152; Shroyer v. Nickell, 55 Mo. 264; Jones v. Manly, 58 Mo. 559; Harrington v. Fortner, 58 Mo. 468; Carter v. Prior, 78 Mo. 222), it is, *17to say the least, doubtful how far he could successfully defend upon the strength of a mere equitable right against a purchaser at the execution sale buying without notice.
These considerations lead us to the conclusion that the plaintiffs by their petition show themselves entitled to equitable relief.
But even if we were mistaken in this view, and even if the petition, under the ruling in Kuhn v. McNiel, supra, were demurrable, we would not feel warranted to reverse the judgment on that ground alone. No demurrer was interposed. The defendant went to trial upon the facts, and the plaintiffs having substantiated the facts by evidence, the defendant now claims that a trial upon the facts was erroneous and unwarranted. The Supreme Court has repeatedly decided that when a correct result is reached, although the proceedings were bad upon an erroneous theory and irregular, the judgment should not be reversed. Conley v. Doyle, 50 Mo. 234, 235; Mississippi River Bridge Company v. Ring, 58 Mo. 491, 495.
Assuming that the plaintiffs might defend successfully in an action of ejectment if the sale were .not enjoined, their defence would be purely equitable. Their defence would have to be tried before the same tribunal which passed upon their cause of action in this proceeding and upon the identical facts which were passed upon by the judge in rendering this decree. As it may reasonably be assumed that the court would come to no-other conclusion upon such retrial, the only result of reversing this decree and remitting the parties to their action at law would be a multiplication of suits and costs without substantial benefit to any one. This, in our opinion, should be done in no case.
The memorandum referred to in plaintiffs’ petition and offered in evidence is in the following words :
“March 10, ’85. Crystal City, Mo.
“ Beceived of Charles H. Parks the sum of four *18hundred dollars for one-half of my undivided one-fifth interest,. or half of all my real estate left to me by my father.
“ Wi. M. Parks.”
It will be noticed that the defendant’s answer admits that the lands levied on are the lands described in plaintiff’s petition and were inherited by Win. M. Parks from his father. When the memoranda were offered in evidence the only objection made to them by defendants was, that they were irrelevant and incompetent as evidence and that they could not be read in evidence to affect defendants. Defendants now contend that the memoranda are too indefinite as memoranda of written agreements under the statute of frauds. We will discuss the question thus raised as if saved by a sufficient objection. The Supreme Court of the United States, in Williams v. Morris, 95 U. S. 444, gives this succinct definition of a sufficient memorandum : “Any note or memorandum in writing which furnishes evidence of a complete and practicable agree.ment is sufficient under the statute, and parol evidence .is admissible to explain latent ambiguities, and to apply the instrument to the subject-matter,” but “unless the ■ essential terms of the sale can be ascertained from the writing itself or by reference in it to something else, the writing is not a compliance with the statute, and if the' agreement be thus defective it cannot be supplied by parol proof, for that would at once introduce all the mischiefs which the statute was intended to prevent.”
The writing may be sufficient, however informal. A letter, a receipt for money, a bill of parcels, or a stated account in which the vendor of land charges himself with the price, is sufficient under the statute, provided, it is signed by the party to be charged, or his duly authorized agent, and is sufficiently definite in its terms so as to be capable of specific enforcement. Browne Stat. of Frauds, sec. 346.
In this case, there is no patent ambiguity in the *19memorandum. The lands left by his father to Wm. M. Parks are the lands inherited by him from his father. There can be no possible misunderstanding on that subject. The subject-matter of the sale may always be identified by reference to an external standard, and need not be in terms explained. Thus the description as the vendor’s right in a particular estate, or as the property which the vendor at another time had purchased from a particular party, has been held sufficient. Nichols v. Johnson, 10 Conn. 192, 199; Phillips v. Hooker, Phil. [N. C. Eq.] 193, 197.
Judged by the above standard, the memoranda were sufficient evidence of a sale under the statute of frauds. That they were executed at the time when they purport to bear date, and that the sales were made for a valuable consideration is established by the evidence, and a ■careful perusal of the record satisfies us, in no way shaken by evidence furnished by the surrounding circumstances. That transactions of this kind should be closely scrutinized we all concede, but that furnishes no ground to vacate them for fraud on bare suspicion.
It results that the equity in plaintiffs’ bill is supported by the evidence, and that there is no error in the ■decree.
Judgment affirmed.
Peers, J., concurs ; Thompson, J., dissents.